Citation Nr: 0900397	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-13 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for the 
residuals of rheumatic heart disease, including mitral valve 
stenosis, evaluated as 30 percent disabling prior to February 
27, 2006, and as 60 percent disabling from February 27, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that granted the 
veteran entitlement to service connection for the residuals 
of rheumatic fever, at the above noted levels.  The veteran 
disagrees with the level of disability assigned.  A hearing 
before the undersigned Veterans Law Judge at the RO was held 
in April 2008.

The Board points out that this issue has, at times, been 
classified as the propriety of the reduction of the veteran's 
rate of service connection.  However, the Board finds that 
this is an incorrect characterization, because the issue at 
hand deals with the initial rating the veteran was assigned, 
which happened to be staged.  A staged rating is not the same 
as a reduction.  The Board therefore finds that the veteran's 
claim is properly categorized as above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran, in his recent hearing 
testimony before the Board in April 2008, indicated that he 
had been trying to get treatment records from his local VA 
facility for the dates October 2007 to present, without 
success.  VA Medical records are considered to be in 
constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, 
and as these documents may be relevant to the adjudication of 
the veteran's claim, the RO should obtain all treatment 
records pertaining to the veteran from October 2007 to the 
present to the extent not already on file.

Secondly, the Board points out that, while the veteran had a 
VA examination in March 2006, at that time, the veteran's 
claims file was not reviewed, nor was the veteran provided a 
test which determined or estimated his METS level, a finding 
crucial to the level of disability the veteran is assigned 
under the relevant code pertaining to his disability.  
Therefore, upon remand, the veteran should also be provided 
with a comprehensive VA examination which includes all 
relevant testing.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The appellant should be scheduled 
for a VA cardiovascular examination for 
the purpose of ascertaining the current 
severity of his service-connected 
aggravation of residuals of rheumatic 
fever.  The claims folder should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated special 
tests and studies should be 
accomplished, including (if deemed 
medically appropriate) a laboratory 
determination of METs by exercise 
testing, an electrocardiogram, 
echocardiogram, and X-ray study.  

With regard to MET testing, the 
examiner should document the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of 
activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be 
used.  

2. Following the above, the RO should 
readjudicate the veteran's claim on 
appeal.  In the event that a benefit 
sought is not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




